Citation Nr: 9933674	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  99-04 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for liver dysfunction, to 
include as secondary to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to August 
1987, and from November 1987 to November 1994.  

This matter arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

3.  There is no medical evidence of a current disability 
manifested by a liver dysfunction, which is related to the 
veteran's period of active military service, nor is there any 
objective evidence that the veteran currently suffers from a 
liver dysfunction which cannot be attributed to a known 
diagnosis.  


CONCLUSION OF LAW

A liver dysfunction, to include as secondary to an 
undiagnosed illness was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In that regard, the 
record reflects that the veteran served on active military 
duty in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  Accordingly, the provisions of 38 U.S.C.A. 
§ 1117 (West 1991) regarding chronic disability due to 
undiagnosed illness apply.  The veteran's qualifying military 
service, his reported complaints, and the unique nature and 
statutory and regulatory provisions regarding disability due 
to undiagnosed illnesses render the veteran's claims 
plausible.  The Board finds that the evidence of record 
allows for equitable resolution of the claims on appeal, and 
that the duty to assist the veteran in establishing these 
claims has been satisfied.  See 38 U.S.C.A. § 5107(a).  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1999).  

Additionally, 38 U.S.C.A. § 1117 provides for service 
connection in cases in which a veteran suffers from chronic 
disability resulting from an undiagnosed illness, which 
became manifest during service on active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or that became manifest to a degree of 10 percent or 
more between the end of such service and December 31, 2001.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (1999).  

Further, VA regulations provide that the VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 C.F.R. § 3.317(a); see also 
38 U.S.C.A. § 1117.  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to fatigue, joint pain, symptoms involving the skin, 
and neuropsychological signs.  See 38 C.F.R. § 3.317(b) 
(1999).  "Objective indications" include both objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2) (1999).  

The veteran essentially contends that he currently suffers 
from liver dysfunction which is related to his active 
military service, including the time he spent in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  He asserts that the results of a VA chemical screening 
conducted in October 1996 show that he had elevated SGPT 
levels.  The veteran maintains that such results are 
suggestive of a liver dysfunction.  The Board has reviewed 
the veteran's claim in light of the evidence of record, and 
in light of the above-referenced laws and regulations.  
However, for the reasons and bases set forth below, the Board 
finds that the veteran's service connection claim for liver 
dysfunction, claimed as secondary to an undiagnosed illness, 
must be denied.  

The veteran's service medical records do not show any 
clinical findings of a liver dysfunction or related disorder.  
A test for hepatitis taken in July 1994 was negative.  At 
that time, the veteran was noted to have elevated liver 
function tests which were attributed to the veteran's 
admitted increased alcohol use.  However, beyond these 
elevated test results, no liver disorder was diagnosed in 
service. 

The veteran underwent a VA rating examination in February 
1995.  The report of that examination shows that he reported 
having been told that he had a dysfunctional liver in service 
and had been advised to stop drinking alcohol.  The examiner 
noted that the veteran was positive for the sickle cell 
trait, and expressed concern that he might have hepatitic 
dysfunction.  A chemistry screening was conducted in 
September 1995.  However, no findings relating to hepatitis 
were rendered, and the veteran was found not to have sickle 
cell anemia.  

An addendum to the veteran's rating examination report, dated 
in March 1997 includes the examiner's statement that no 
evidence of liver disease was found in the veteran's last 
examination.  The examiner noted that a chemistry screening 
profile conducted in October 1996 showed an elevation of SGPT 
to 114, but was otherwise unremarkable.  He later indicated 
that an elevated SGPT would suggest a liver dysfunction, but 
that he was unable to render a definite diagnosis because the 
gamma GT was normal.  

The Board recognizes that there exists a possibility that the 
veteran may have a liver dysfunction of some sort.  However, 
the veteran has not manifested any physical symptoms of a 
liver disorder, nor has he been shown to have any functional 
impairment resulting therefrom.  The VA rating examiner 
expressly stated that there was no evidence of liver disease, 
and aside from elevated SGPT levels, there was no other 
abnormality noted.  In short, the veteran is not objectively 
shown to have manifested a disability with respect to liver 
dysfunction to a degree of 10 percent or more.  See 38 C.F.R. 
§ 3.317.  

In terms of lay evidence, the Board acknowledges the 
veteran's statements regarding his claimed liver dysfunction.  
Nevertheless, even accepting as true his assertions regarding 
the existence of liver dysfunction, his claim cannot be 
granted because there is no corroborating medical evidence 
that even if liver dysfunction exists, he has not been shown 
to experience any adverse symptomatology or functional 
impairment resulting from such a disease.  Accordingly, the 
Board finds that there is no basis for a grant of service 
connection for liver dysfunction, to include as secondary to 
an undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  

Additionally, in the absence of any competent medical 
findings that the veteran currently has a disorder manifested 
by liver dysfunction along with clinical evidence attributing 
such disorder to his active military service, there is also 
no basis for establishing service connection under principles 
of direct causation.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

In reviewing the foregoing issue, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991).  
However, there is no such state of equipoise of the positive 
evidence with the negative evidence to otherwise allow for a 
favorable resolution of the veteran's claim.  


ORDER

Entitlement to service connection for liver dysfunction, to 
include as secondary to an undiagnosed illness, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

